United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4267
                                    ___________

Dennis Campbell,                       *
                                       *
          Appellant,                   *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri
Gary Campbell, Regional Director,      *
                                       *      [UNPUBLISHED]
          Appellee.                    *
                                  ___________

                          Submitted: September 1, 1998

                               Filed: September 18, 1998
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Dennis Campbell appeals from the final judgment entered in the District Court1
for the Western District of Missouri dismissing his 42 U.S.C. § 1983 action for failure
to exhaust administrative remedies, as required under 42 U.S.C. § 1997e(a), enacted by
the Prison Litigation Reform Act (PLRA). For reversal, Campbell argues that he did


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable William
A. Knox, United States Magistrate Judge for the Western District of Missouri.
not receive notice of the magistrate’s recommendation and that this court should
conclude he exhausted his administrative remedies because he had exhausted
administrative remedies in a prior case. For the reasons discussed below, we modify
the dismissal to be without prejudice and affirm the judgment as modified.

       Campbell, an inmate at the Central Missouri Correctional Center, filed a
complaint alleging that defendants were deliberately indifferent to his serious medical
needs by not performing corrective eye surgery. The magistrate judge recommended
dismissal because Campbell had failed to exhaust administrative remedies. The district
court, adopting the magistrate judge’s report, dismissed the case, but did not specify
whether the dismissal was with or without prejudice.

        As amended by the PLRA, effective April 26, 1996, 42 U.S.C. § 1997e(a)
provides that “[n]o action shall be brought with respect to prison conditions under
section 1983 of this title, or any other Federal law, by a prisoner confined in any jail,
prison, or other correctional facility until such administrative remedies as are available
are exhausted.” Because Campbell failed to exhaust his administrative remedies, the
district court correctly dismissed his case. See Brown v. Toombs, 139 F.3d 1102, 1104
(6th Cir. 1998) (per curiam), petition for cert. filed, No. 97-8990 (U.S. Apr. 28, 1998);
Garrett v. Hawk, 127 F.3d 1263, 1264-66 (10th Cir. 1997). We conclude there is no
need to remand based on Campbell’s alleged failure to receive a copy of the
magistrate’s recommendation, because the outcome would not have been changed by
his objection that he exhausted his administrative remedies in a prior case involving
different defendants at a different prison facility. We believe, however, that under the
circumstances of this case the dismissal should be without prejudice.

     Accordingly, we modify the judgment to be without prejudice and affirm the
judgment as modified.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-